DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
 Response to Amendment
This action is in response to the amendment filed on 9/23/2022.  In the amendment, claims 46 and 57 have been amended and claims 59 and 60 have been added.
Response to Arguments
Applicant’s arguments filed alongside the amendment on 9/23/2022 are made with respect to newly added claim language that has been fully addressed in the updated prior art rejections as seen below.  Regarding the language of ‘bend’ examiner has elaborated with the following note (also indicated in the prior art rejections below):
‘NOTE: the vasculature comprises many tortuous pathways, requiring the frame to be flexible enough to pass therethrough, and therefore, bend and flex.  Since the location at which the frame is delivered could comprise a ‘bend’ or ‘curve’, the frame would inherently also have a ‘bend’ or ‘curve’ therein which could be at the opening depending on the location of delivery and said ‘bend’ or ‘curve’.  Such a ‘bend’ in the frame is not noted to be a ‘pre-set’ or ‘pre-formed’ bend, so the bend could be occurring from mere positioning of the frame within the vasculature.’
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57 & 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner has failed to find any written description or discussion of an ‘angled cutout forming the opening’ in the disclosed cover.  For the purposes of examination, examiner has reviewed the limitation broadly since there is no further discussion of such an ‘angled cutout’ in applicant’s disclosure.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: newly added limitation ‘angled cutout’ as addressed in the 35 USC 112(a) written description rejection above fails to have proper antecedent basis in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 46-48, 50-53 & 57-60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Greenan (US Pub. No. 2007/0233220 A1).
Regarding claim 46, Greenan discloses a fistula device 500 (Fig. 8) comprising: an expandable unbranched frame 518 (Fig. 8; paragraphs [0056]-[0057]) defining a conduit having a first end configured to be positioned in a first vessel and a second end configured to be positioned in a second vessel (since Greenan’s prosthesis 500 is intended to be positioned within a blood vessel, it is considered to be capable of being positioned as claimed; examiner reminds applicant that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).); a cover 501 (Fig. 8; paragraphs [0056]-[0057]) coupled to the unbranched expandable frame 518, the cover 501 defining an inner lumen configured to convey fluid and including an opening 502 (Fig. 8; paragraphs [0056]-[0057]) positioned between the first end and the second end to allow downstream perfusion in the first vessel through the first end and the opening (see intended use discussion above), wherein the opening 502 is configured to be located at or a near a bend in the expandable unbranched frame such that the opening is located opposite the first end within the first vessel (NOTE: the vasculature comprises many tortuous pathways, requiring the frame to be flexible enough to pass therethrough, and therefore, bend and flex.  Since the location at which the frame is delivered could comprise a ‘bend’ or ‘curve’, the frame would inherently also have a ‘bend’ or ‘curve’ therein which could be at the opening depending on the location of delivery and said ‘bend’ or ‘curve’.  Such a ‘bend’ in the frame is not noted to be a ‘pre-set’ or ‘pre-formed’ bend, so the bend could be occurring from mere positioning of the frame within the vasculature.)
Regarding claim 47, as discussed in the rejection of claim 46, since Greenan’s prosthesis is configured for placement in a blood vessel, it is considered to be capable of being positioned in the artery and vein as claimed.
Regarding claim 48, Greenan further discloses wherein the opening 502 of the cover 501 is defined by a straight or angled cut terminating through the cover 501 (opening is circular, which is considered to read on angled cut since the cut must be constantly at an angle to create the curvature of the opening).
Regarding claim 50, Greenan further discloses wherein the fistula device 500 is configured to be percutaneously deployed (paragraph [0005]).
Regarding claim 51, Greenan further discloses wherein the expandable frame includes a compliant support 520 (Fig. 8; paragraphs [0056]-[0057]) positioned near the second end of the expandable frame 518 configured to expand outwardly toward the inner walls of the second vessel.
Regarding claim 52, Greenan further discloses wherein the compliant support 520 is comprised of Nitinol (paragraphs [0056]-[0057]). 
Regarding claim 53, Greenan further discloses wherein the compliant 
support 520 is sufficiently flexible and compliant to minimize radial distention of the vessel after deployment (since the compliant support is made of nitinol, as also claimed in claim 52, it is considered that this material is sufficiently flexible and compliant to meet the claimed function).
Regarding claim 57, Greenan discloses a fistula device comprising: an expandable frame 618 (Fig. 8; paragraphs [0058]-[0059]) defining a tubular shape having an inner lumen and defining a first end portion configured to be implanted in a first vessel and a second end portion configured to be implanted in a second vessel (since Greenan’s prosthesis 600 is intended to be positioned within a blood vessel, it is considered to be capable of being positioned as claimed; examiner reminds applicant that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).); and a cover 601 (Fig. 9; paragraphs [0058]-[0059]) coupled to the expandable frame 618, the cover 601 having an opening see annotated Fig. 9 below) in the wall of the cover 601 that opens directly into the inner lumen, the frame 618 configured to define a bend between the first and second end portions at the opening (examiner notes that a bend is not actually claimed as the fixed shape of the frame, it is only claimed that the frame is configured to define a bend, which requires the frame to merely have the ability to bend, which Greenan’s frame is considered to be capable of since it must be flexible enough to bend through tortuous pathways within the delivery system while traveling through the vasculature - paragraph [0064]; therefore, the frame is considered to be capable of defining a bend between the first and second end portions at the opening), the cover 601 having an angled cutout (see annotated Fig. 9 below) forming the opening such that the opening is operable to allow downstream perfusion in the first vessel through the first end portion and the opening in the wall (since the opening is in communication with the lumen of the frame 618 and the outside of the prosthesis as a whole, it is considered to be capable of allowing perfusion therethrough).

    PNG
    media_image1.png
    723
    482
    media_image1.png
    Greyscale

Regarding claim 58, as discussed in the rejection of claim 57, since Greenan’s prosthesis is configured for placement in a blood vessel, it is considered to be capable of being positioned in the artery and vein as claimed.
 	Regarding claim 59, Greenan discloses a fistula device 500 (Fig. 8) comprising: an expandable frame 518 (Fig. 8; paragraphs [0056]-[0057]) defining a conduit having a first end configured to be positioned in a first vessel and a second end configured to be positioned in a second vessel (since Greenan’s prosthesis 600 is intended to be positioned within a blood vessel, it is considered to be capable of being positioned as claimed; examiner reminds applicant that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).), the expandable frame 518 including a bend between the first end and the second end (NOTE: the vasculature comprises many tortuous pathways, requiring the frame to be flexible enough to pass therethrough, and therefore, bend and flex.  Since the location at which the frame is delivered could comprise a ‘bend’ or ‘curve’, the frame would inherently also have a ‘bend’ or ‘curve’ therein.  Such a ‘bend’ in the frame is not noted to be a ‘pre-set’ or ‘pre-formed’ bend, so the bend could be occurring from mere positioning of the frame within the vasculature.): a cover 501 (Fig. 8) coupled to the expandable frame 518, the cover 501 defining a continuous inner lumen between the first end and the second end, the continuous inner lumen configured to convey fluid and including an opening 502 (Fig. 8; paragraphs [0056]-[0057]) positioned between the first end and the second end at or near the bend (NOTE: as also noted above, since the location at which the frame is delivered could comprise a ‘bend’ or ‘curve’, the frame would inherently also have a ‘bend’ or ‘curve’ therein which could be at the opening depending on the location of delivery and said ‘bend’ or ‘curve’.  Such a ‘bend’ in the frame is not noted to be a ‘pre-set’ or ‘pre-formed’ bend, so the bend could be occurring from mere positioning of the frame within the vasculature.) to allow for downstream perfusion and transmural flow such that the opening is located opposite the first end within the first vessel (the opening is located between the first and second ends as claimed, and therefore would not be located at either end, thereby meeting the ‘opposite’ limitation as it is read with respect to the previous claim language).
	Regarding claim 60, as discussed in the rejection of claim 59, since Greenan’s prosthesis is configured for placement in a blood vessel, it is considered to be capable of being positioned in the artery and vein as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 19, 2022